Citation Nr: 0018970	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  97-10 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right side of the head, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the right lower arm.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left upper arm.  

4.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound of the left lower leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
March 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  A February 2000 rating decision increased the 
evaluation to 10 percent for residuals of shell fragment 
wounds of the right side of the head and continued 
noncompensable evaluations for residuals of shell fragment 
wounds of the right lower arm, left upper arm, and left lower 
leg.  The veteran now resides in the jurisdiction of the St. 
Paul, Minnesota, VARO.

The July 1999 Board decision remanded the case to obtain a VA 
examination.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  Residuals of an inservice shell fragment wound include a 
scar on the right side of the head which is only mildly 
disfiguring with no significant limitation of function.

2.  Right lower arm, left upper arm, and left lower leg shell 
fragment wound scars are well nourished with no ulceration, 
tenderness, pain on objective demonstration, or significant 
limitation of function. 


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 10 
percent for residuals of a shell fragment wound of the right 
side of the head.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.2, 4.118, Diagnostic Codes 7800, 7803, 7804, 
and 7805 (1999).  

2.  The criteria are not met for a compensable rating for 
residuals of a shell fragment wound of the right lower arm.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.118, Diagnostic Codes 7803, 7804, and 7805 (1999).  

3.  The criteria are not met for a compensable rating for 
residuals of a shell fragment wound of the left upper arm.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.118, Diagnostic Codes 7803, 7804, and 7805 (1999).  

4.  The criteria are not met for a compensable rating for 
residuals of a shell fragment wound of the left lower leg.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.118, Diagnostic Codes 7803, 7804, and 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent a VA examination in August 1986. 
Examination of the head showed a hardly visible healed scar, 
1 inch in length, with some minimal keloid formation, non-
tender, located on the lateral-medial aspect.  The scar on 
the left lower extremity, below the knee medially, was 1 inch 
in size.  Below that, there was another scar, 1 to 1-1/2 
inches in length, from a healed shell fragment wound with no 
keloid formation and asymptomatic.  Residual healed shell 
fragment wound scars of the right lower and left upper 
extremities also were noted. Service connection for the 
residual shell fragment wound scars was granted in a November 
1986 rating decision based on the above examination findings 
and the veteran's receipt of the Purple Heart.

The veteran underwent a VA examination in July 1996.  
Physical examination revealed a scar on the right forehead 
measuring 4 centimeters in length.  It was mildly keloidal 
and slightly depressed.  There was no pain on palpation.  The 
scar on the left upper third shoulder was 3 centimeters in 
length.  It was superficially located and shiny, mildly 
keloidal, and not disfiguring.  It was asymptomatic on 
palpation.  The scar on the right lower third of the arm was 
2 centimeters in length and located on the medial posterior 
area.  It was mildly keloidal, slightly depressed, and 
asymptomatic.  There were 2 scars on the left knee parallel 
to each other, 2 by 3 centimeters in area.  They were mildly 
keloidal and not symptomatic.  There were no scars on the 
lower legs noted.  The scars affected only superficial muscle 
tissue and skin, and there was no deep muscle group 
involvement.  There was no localized tenderness to palpation.  
The veteran had subjective symptoms of pain in cold weather.  

The veteran underwent a VA examination in July 1997.  
Physical revealed that there was no sign of any weakness or 
paralysis of the upper or lower extremities.  The veteran 
walked steadily well, and hips and shoulders were level.  The 
musculoskeletal system showed no significant abnormality.  
Reflexes were physiological.  Strength of the upper and lower 
extremities was 5/5.  There was no swelling of the hands, 
face, or feet.  Upper extremities showed no atrophy and no 
lesions.  The grip of both hands was equally strong.  The 
veteran stood on the right and left leg without any 
difficulty, and he squatted easily.  Knee and ankle reflexes 
were physiological, and no pathological reflexes were noted.  
Strength of the lower extremities was 5/5.  

The veteran again underwent a VA examination in September 
1997.  Physical examination revealed that cranial nerves II-
XII were intact.  Strength was 5/5 in all 4 limbs, and there 
were no atrophic changes in the muscles in the upper and 
lower extremities.  Deep tendon reflexes were depressed in 
all 4 limbs.  The diagnosis was clinical evidence of mild 
neuropathy, sensory with intact strength in all 4 limbs, and 
no impairment of fine or gross manipulation.  Gait and 
station were intact.  

The veteran, assisted by his representative, provided sworn 
testimony at a travel board hearing in May 1999.  He 
testified that the head scar tended to swell in humid 
weather, the knee and arm scars ached in cold weather, and 
all of his scars were painful to touch.  He took Tylenol and 
aspirin for the pain and swelling.  

A VA examination subsequently was conducted in August 1999.  
There was no tenderness, adherence, or ulceration of the 
scars.  Textures were soft, and there was a mild depression 
of scars.  Underlying tissue loss was minimal to none.  There 
was no keloid formation, and the color of the scar was 
lighter compared to normal areas of skin.  Disfigurement was 
mild.  Limitation of function of the scars was minimal to 
none.  

The veteran underwent a VA examination in September 1999.  
The examiner reviewed the veteran's claims file.  Physical 
examination revealed atrophic, linear patches on the right 
lower arm and the left upper arm close to the biceps in both 
areas, each approximately 2 centimeters long.  The forehead 
had a similar atrophic, linear patch, a little bit discolored 
compared to the normal skin and approximately about 1 to 1-
1/2 centimeters in length.  The left lower leg near the knee, 
with similar atrophic, slightly depigmented, radial patches 
was also approximately 2 centimeters long.  Texture was soft, 
and there was no adherence of underlying tissue or underlying 
tissue loss.  There was no inflammation, edema, or keloid 
formation.  The color of the scar, compared to the normal 
areas of the skin, was a little bit lighter.  There was mild 
cosmetic disfigurement.  The scars were superficial, well 
nourished without ulceration, non-tender and not painful on 
objective demonstration.  There did not seem to be any 
significant limitation of function of the limbs or the areas 
of involvement and no further tests were required for 
evaluation.  The diagnosis was atrophic linear dermatitis on 
the right lower arm, the left upper arm, the left lower leg, 
and the forehead.  

The veteran underwent a VA examination in December 1999.  The 
veteran reported that he worked part-time as a night security 
guard.  The veteran had a scar on the right forehead 
measuring about 4 inches anterior-posterior and 3 inches 
laterally into the hairline.  There were also scars on the 
left deltoid muscle which was 3 inches long and on the right 
lower forearm which was 2 inches long.  He also had very 
light scarring on the left knee.  The examiner opined that 
all the scars were superficial.  They were not tender or 
painful.  There was no limitation of function, and they were 
only cosmetically important.  The diagnoses included multiple 
fragment scars.  

The record included 11 color slides, apparently taken in 
December 1999.  The scar on the right of the veteran's head 
appeared slightly lighter in color than the surrounding skin.  


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Slight disfiguring scars of the head, face, or neck or 
noncompensable.  Moderate disfiguring scars of the head, 
face, or neck are entitled to a 10 percent rating.  Severe 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles, are entitled to a 30 percent rating.  Complete 
or exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement from disfiguring 
scars of the head, face, or neck, are entitled to a 50 
percent rating.  Note: When in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  

Scars, superficial, poorly nourished, with repeated 
ulceration are entitled to a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (1999).  

Scars, superficial, tender and painful on objective 
demonstration, are entitled to a 10 percent rating.  Note: 
The 10 percent rating will be assigned, when the requirements 
are met, even though the location may be on tip of finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  

Other scars are rated on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claims for increased ratings are well grounded because 
the September 1996 appeal alleged that the shell fragment 
wounds had increased in severity.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A veteran's 
assertion that the disability has worsened serves to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

When the claims are well grounded, the case will be decided 
on the merits, but only after the Board has determined that 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The RO obtained medical records from the 
identified health care providers.  The veteran received 
several VA examinations, provided sworn testimony at a 
hearing, and filed numerous lay statements with the RO.  
Therefore, the VA fulfilled its duty to assist under 
38 U.S.C.A. § 5107(a).


The claim for an increased rating for residuals of a shell 
fragment wound
of the right side of the head, evaluated as 10 percent 
disabling

A rating higher than 10 percent is not warranted under the 
criteria of Diagnostic Codes 7800, 7803, 7804, and 7805.  

A 30 percent rating is not warranted under Diagnostic Code 
7800.  The scar on the right side of the head is not severely 
disfiguring because the July 1996 examiner stated that the 
head scar was mildly keloidal and slightly depressed, the 
August 1999 examiner stated that disfigurement was mild, and 
the September 1999 examiner stated that the forehead scar was 
a little bit discolored compared to the normal skin.  
Moreover, the medical evidence since July 1996 and the 
December 1999 photos did not reveal marked or unsightly 
deformity of eyelids, lips, or auricles.  

A rating higher than 10 percent was not available under the 
criteria of Diagnostic Codes 7803 and 7804.  A rating higher 
than 10 percent was not warranted under the criteria of 
Diagnostic Code 7805 because the medical evidence did not 
show limitation of the function of the right side of the head 
due to the shell fragment wound.  The August 1999, September 
1999, and December 1999 examiners opined that there was no 
significant limitation of function.  Accordingly, a rating 
higher than 10 percent is not warranted.  


The claim for a compensable evaluation for residuals of a 
shell fragment wound
of the right lower arm

A compensable rating is not warranted under the criteria of 
Diagnostic Codes 7803, 7804, and 7805.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7803 because the medical evidence did not 
show that the right lower arm scar was poorly nourished or 
ulcerated.  The September 1999 examiner noted that the right 
arm scar was well nourished, and the August 1999 and 
September 1999 examiners noted that there was no ulceration.  

A compensable rating was not warranted under the criteria of 
Diagnostic Code 7804 because the medical evidence did not 
show that the right arm scar was tender or painful on 
objective demonstration.  The veteran subjectively complained 
that his right arm ached in cold weather and that his right 
lower arm scar was painful to touch, for which he took 
Tylenol and aspirin.  However, the July 1996 examiner noted 
that the right lower arm scar was asymptomatic, and the 
September 1999 and December 1999 examiners noted that there 
was no tenderness or pain on objective demonstration.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7805 because the medical evidence did not 
show limitation of function of the right lower arm due to the 
shell fragment wound.  The veteran's right-hand grip was 
normal in August 1986 and July 1997, and the September 1997 
examiner opined that the veteran had no impairment of fine or 
gross manipulation.  Moreover, the August 1999, September 
1999, and December 1999 examiners opined that there was no 
significant limitation of function.  Accordingly, a 
compensable rating is not warranted.  


The claim for a compensable evaluation for residuals of a 
shell fragment wound
of the left upper arm

A compensable rating is not warranted under the criteria of 
Diagnostic Codes 7803, 7804, and 7805.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7803 because the medical evidence did not 
show that left upper arm scar was poorly nourished or 
ulcerated.  The September 1999 examiner noted that the left 
upper arm scar was well nourished, and the August 1999 and 
September 1999 examiners noted that there was no ulceration.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7804 because the medical evidence did not 
show that the left upper arm scar was tender or painful on 
objective demonstration.  The veteran subjectively complained 
that his left upper arm ached in cold weather and that his 
left upper arm scar was painful to touch, for which he took 
Tylenol and aspirin.  However, the July 1996 examiner noted 
that the left upper arm scar was asymptomatic, and the 
September 1999 and December 1999 examiners noted that there 
was no tenderness or pain on objective demonstration.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7805 because the medical evidence did not 
show limitation of function of the left upper arm due to the 
shell fragment wound.  The veteran's left-hand grip was 
normal in August 1986 and July 1997, and the September 1997 
examiner opined that the veteran had no impairment of fine or 
gross manipulation.  Moreover, the August 1999, September 
1999, and December 1999 examiners opined that there was no 
significant limitation of function.  Accordingly, a 
compensable rating is not warranted.  


The claim for a compensable evaluation for residuals of a 
shell fragment wound
of the left lower leg

A compensable rating is not warranted under the criteria of 
Diagnostic Codes 7803, 7804, and 7805.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7803 because the medical evidence did not 
show that left lower leg scars were poorly nourished or 
ulcerated.  The September 1999 examiner noted that the left 
lower leg scars were well nourished, and the August 1999 and 
September 1999 examiners noted that there was no ulceration.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7804 because the medical evidence did not 
show that the left lower leg scars were tender or painful on 
objective demonstration.  The veteran subjectively complained 
that his left knee ached in cold weather and that his left 
lower leg scars were painful to touch, for which he took 
Tylenol and aspirin.  However, the August 1986 and July 1996 
examiners noted that the left lower leg scars were 
asymptomatic, and the September 1999 and December 1999 
examiners noted that there was no tenderness or pain on 
objective demonstration.  

A compensable rating is not warranted under the criteria of 
Diagnostic Code 7805 because the medical evidence did not 
show limitation of function of the left lower leg due to the 
shell fragment wound.  The veteran's gait and station were 
normal in August 1986 and September 1997, the veteran stood 
on the left leg without difficulty and squatted easily in 
July 1997, and there was no impairment of fine or gross 
manipulation in September 1997.  Moreover, the August 1999, 
September 1999, and December 1999 examiners opined that there 
was no significant limitation of function.  Accordingly, a 
compensable rating is not warranted.  


Other Matters

Extraschedular considerations do not apply because 
exceptional circumstances are not demonstrated.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1999).  The evidence does not show that the 
service-connected shell fragment wounds have markedly 
interfered with employment or caused frequent 
hospitalizations.  After service, the veteran worked as a 
trainman for the same employer for at least 7 years and as a 
night security guard for the past year, and the veteran's 
hospitalizations were attributed to psychiatric problems 
rather than to residuals of shell fragment wounds.  
Accordingly, extraschedular ratings were not warranted for 
residuals from the veteran's shell fragment wounds.  


ORDER

The claim of entitlement to an increased evaluation for 
service-connected residuals of a shell fragment wound of the 
right side of the head, evaluated as 10 percent disabling, is 
denied.  

The claim of entitlement to a compensable evaluation for 
service-connected residuals of a shell fragment wound of the 
right lower arm is denied.  

The claim of entitlement to a compensable evaluation for 
service-connected residuals of a shell fragment wound of the 
left upper arm is denied.  

The claim of entitlement to a compensable evaluation for 
service-connected residuals of a shell fragment wound of the 
left lower leg is denied.  





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

